DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/20 and 6/25/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 11/16/20. These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 14-20 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U. S. Patent No. 10,869,065 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 14-20 of the present application encompass claims 1-3 of U.S. Patent No. 10,869,065.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows in the Table below.

Instant Application
PATENT
14. A method of decoding a video, the method comprising: 
determining whether a coding block is split into two partitions or not; determining, based on a first flag signaled via a bitstream, whether the coding block is split symmetrically or asymmetrically when it is determined to split the coding block; 
determining, based on a second flag signaled via the bitstream whether the coding block is split in a vertical direction or in a horizontal direction; 
and performing inverse-transform for one of partitions in the coding block, 
wherein when it is determined to split the coding block asymmetrically, the coding block is split into a first partition having a 1/4 size of the coding block and a second partition having a 3/4 size of the coding block, and wherein locations of the first partition and the second partition are determined based on a third flag signaled via the bitstream. 

15. The method of claim 14, wherein when the coding block is split in the horizontal direction, the third flag is used to specify whether the first partition or the second partition is located at an upper side or a bottom side, and wherein when the coding block is split in the vertical direction, the third flag is used to specify whether the first partition or the second partition is located at a left side or a right side.
16. The method of claim 14, wherein whether it is allowed to split the coding block asymmetrically is determined based on a size of the coding block.
1. A method of decoding a video, the method comprising: 
determining whether a coding block is split into two partitions or not; and 
determining, based on a first flag signaled via a bitstream, whether the coding block is split symmetrically or asymmetrically when it is determined to split the coding block, 






wherein when it is determined to split the coding block asymmetrically, the coding block is split into a first partition having a 1/4 size of the coding block and a second partition having a 3/4 size of the coding block, and 
wherein locations of the first partition and the second partition are determined based on a second flag signaled via the bitstream, 

wherein when the coding block is split in a horizontal direction, the second flag is used to specify whether the first partition or the second partition is located at an upper side or a bottom side, and wherein when the coding block is split in a vertical direction, the second flag is used to specify whether the first partition or the second partition is located at a left side or a right side, 

wherein whether it is allowed to split the coding block asymmetrically is determined based on a size of the coding block.


It would have been obvious to one skilled in the art at the time of the invention was made to modify the cited steps as indicated in claim 14 of the instant US application since the omission/addition/alteration of the cited limitations would not have changed the process according to which the process of symmetrically or asymmetrically partitioning. Therefore, the ordinary skilled artisan would have been also motivated to modify claim 14 of the cited instant US application by adding the step of a third syntax of the instant application to indicate vertical or horizontal split as indicated in claim 1 of patent 10,869,065. Performing inverse transform is a foundation of decoding, thus, it would also be obvious that this process is performed in claim 1 of patent 10,869,065. Claims 17 and 20 of the instant application are analogous to double patenting of claims 2-3 of patent No. 10,869,065 for the same reason as the claims discussed above. The cited altering elements would not interfere with the functionality of the steps previously claimed and would perform the same function. In re Karlson, 136, USPQ 184 (CCPA 1963).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0208336 A1) in view of Chien et al. (US 2013/0114672 A1).

Regarding claim 14, Li discloses a method of decoding a video (see 30 in fig. 9), the method comprising: determining whether a coding block is split into two partitions or not (see fig. 3; e.g. see ¶ [0048]); determining, based on a flag signaled via a bitstream, whether the coding block is split symmetrically or asymmetrically when it is determined to split the coding block (e.g. see “video encoder 22 may signal syntax elements in the encoded bitstream that indicate how the picture, and CTUs of the picture, are to be partitioned” in ¶ [0103]; e.g. see “A partition type may additionally define how a block is divided, including symmetric or asymmetric partitioning” in ¶ [0078]); determining, based on a second flag signaled via the bitstream whether the coding block is split in a vertical direction or in a horizontal direction (e.g. see “a syntax element (e.g., a flag) is signaled to indicate the type of splitting performed (e.g., horizontal or vertical)” in ¶ 0073]), wherein when it is determined to split the coding block asymmetrically, the coding block is split into a first partition having a 1/4 size of the coding block and a second partition having a 3/4 size of the coding block (e.g. see” “PART_2NxnU” in fig. 3), and wherein locations of the first partition and the second partition are determined based on a flag signaled via the bitstream (e.g. see” “PART_2NxnU” in fig. 3). 
Although discloses Li discloses the flag indicating symmetrically or asymmetrically splitting and partitions, it is noted that Li disclose indicate wherein the flag comprises a first flag indicating symmetrically or asymmetrically splitting, and a third flag indicating locations of the first partition and the second partition. 
However, Chien discloses syntax element separately indicating symmetrically or asymmetrically splitting and partitions (see Table 6).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Chien teachings of syntax dual indication into Li syntax indicating symmetrically or asymmetrically splitting and partitions for the benefit of clearly indication symmetrically or asymmetrically splitting and partitions of block for proper encoding and decoding.

	
Regarding claims 15 and 18, Li further discloses wherein when the coding block is split in the horizontal direction (e.g. see” “PART_2NxnU” in fig. 3), the third flag is used to specify whether the first partition or the second partition is located at an upper side or a bottom side (see “PU0” and “PU1” of “PART_2NxnU” in fig. 3), and wherein when the coding block is split in the vertical direction (e.g. see” “PART_nLx2N” in fig. 3), the third flag is used to specify whether the first partition or the second partition is located at a left side or a right side (see “PU0” and “PU1” of “PART_nLx2N” in fig. 3). 

Regarding claims 16 and 19, Li further discloses wherein whether it is allowed to split the coding block asymmetrically is determined based on a size of the coding block (e.g. see “Syntax data associated with a coded bitstream may define a maximum number of times a tree block may be split, referred to as a maximum CU depth, and may also define a minimum size of the coding nodes” in ¶ [0049]). 

Regarding claim 17, the claim(s) recite encoding method (see fig. 8) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recite non-transitory computer-readable medium (e.g. see ¶ [0037]) for storing data associated with a video signal analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Jeong et al. (US 2018/0176601 A1), discloses symmetric and asymmetric coding.
2.	Lee et al. (US 2017/0332099 A1), discloses symmetric and asymmetric partitioning.
3.	Hong et al. (US 2017/0347096 A1), discloses general block partitioning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485